Citation Nr: 1502572	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-28 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to special monthly pension for aid and attendance, for accrued benefits and substitution purposes.

2.  Entitlement to recognition of the appellant as a substituting party under 38 U.S.C.A. § 5151A for the purpose of entitlement to an initial evaluation in excess of 10 percent for hepatitis C and a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joan Ellis, Attorney at Law

WITNESS AT HEARING ON APPEAL

The appellant's representative


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1964 to November 1964, and from June 1968 to August 1969.  The Veteran passed away on February [redacted], 2009; the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and September 2010 letters of determination by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant's representative provided oral argument at a Board hearing before the undersigned Acting Veterans Law Judge in August 2014.  The appellant was not in attendance.  A transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran filed a claim of service connection for hepatitis C in August 1999.  The Board granted service connection for hepatitis C in March 2008.  Later that month, the RO effectuated the Board's March 2008 decision by granting service connection for hepatitis C and assigning a 10 percent evaluation, effective August 12, 1999.  However, the RO did not notify the Veteran of that decision until July 2008.  

The Veteran died in February 2009 without having filed a notice of disagreement (NOD) with the March 2008 rating decision.  However, at the time of his death he had a claim pending for entitlement to special monthly pension.  

The appellant filed a claim for Dependents' Indemnity and Compensation (DIC) in March 2009, within one year of the Veteran's February 2009 death.  In November 2009, the RO granted service connection for the cause of the Veteran's death and denied entitlement to accrued benefits.  The appellant filed a timely NOD with the accrued benefits determination and perfected the appeal.  

In a May 2009 statement, the appellant, through her representative, requested a 100% disability rating for the Veteran's service-connected hepatitis C.  The issue of an inferred TDIU claim was subsequently raised during the August 2014 hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a September 2010 letter, the RO explained that since the Veteran had not filed an NOD with respect to the hepatitis C evaluation prior to his death, there was no pending claim before VA at the time of death for which the appellant could be substituted.  Thus, the RO found that the May 2009 letter was not a valid NOD.  The appellant and her representative have strenuously objected to this denial of substitution on appeal, as well as the determination regarding the May 2009 letter.  The Board construes the May 2009 letter as a timely NOD with the rating decision issued in July 2008.  Thus, the question is whether the appellant is eligible for substitution under 38 U.S.C.A. § 5151A for the purpose of filing an NOD with respect to the pending claim for entitlement to an initial evaluation in excess of 10 percent for hepatitis C and the inferred TDIU claim.

In September 2014, VA issued a regulation regarding substitution following a claimant's death, which have been codified at 38 C.F.R. § 3.1010 (2014).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a)(1-5) may, in priority order, request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a) (emphasis added).  

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2).  

In light of this new regulation, the AOJ needs to determine whether the appellant is a valid substitute for the purpose of filing the timely May 2009 NOD.  Readjudication of that eligibility is necessary as the new regulation specifically allows the appellant to appeal any adverse substitution determination.  Furthermore, it does not appear that the appellant was provided with notice of the new substitution regulation.

Finally, the Board is also remanding the accrued benefits claim at this time in order for a determination of the appellant's status as a substituted party with respect to that claim.  As noted above, the appellant's DIC claim that was submitted within one year is accepted as a claim for substitution.  Thus, the appellant-if a valid substitute in the accrued benefits claim-would benefit by substitution in the accrued benefits claim because the record would remain open instead of closing at the time of the Veteran's death for purposes of adjudication of that claim.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010 (2014).  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of her claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2. Adjudicate whether the appellant is eligible to substitute for the deceased Veteran for the purpose of filing an NOD with respect to the pending claim for entitlement to an initial evaluation in excess of 10 percent for hepatitis C and the inferred TDIU claim.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

3. Adjudicate whether the appellant is eligible to substitute for the deceased Veteran for purposes of continuing the special monthly pension claim that was on appeal prior to the Veteran's death.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

4. If the appellant is determined to be a substitute for the increased evaluation and TDIU claims, the appellant and her representative should be sent an SOC on the issues of entitlement to an initial increased evaluation for hepatitis C and entitlement to TDIU. If, and only if, the appellant perfects an appeal by submitting a timely substantive appeal with respect to at least one of these claims, the issue(s) should be certified on appeal to the Board.

5. If the appellant is determined to be a substitute for the special monthly pension claim, the appellant and her representative-after being allowed to submit additional evidence and argument regarding that issue-should be sent a supplemental statement of the case (SSOC) in which entitlement to special monthly pension for aid and attendance is addressed in an appropriate non-accrued benefits fashion.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




